Citation Nr: 1326101	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service-connection for depression, dizzy spells, bad eyesight, and memory loss, also claimed as residuals of a head injury.

2.  Entitlement to service-connection for depression, dizzy spells, bad eyesight, and memory loss, also claimed as residuals of a head injury.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 6, 1973 to December 21, 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This issue was previously denied in a December 2007 Board decision.  The Veteran did not appeal or request reconsideration, so the decision is final.  The RO accepted the Veteran's current claim in August 2008.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service-connection for depression, dizzy spells, bad eyesight, and memory loss, also claimed as residuals of a head injury, will be addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim in a December 2007 decision.  The Veteran was notified of the decision, but did not appeal or request reconsideration.

2.  Evidence obtained since the time of the December 2007 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection.



CONCLUSIONS OF LAW

1.  The December 2007 Board decision which denied the Veteran's claim is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2012). 

2.  New and material evidence has been submitted and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently seeking service connection for residuals of a head injury.  The Veteran's previous claim was denied in a December 2007 Board decision.  The Veteran did not file an appeal or request reconsideration so the Board decision is final.  38 U.S.C.A. § 7104.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

At the time of the December 2007 Board decision the evidence of record included the Veteran's application for benefits, service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), and the report of a VA examination.  His claim for headaches as a residual of a head injury was granted, however no additional residuals were found.

In August 2008 the Veteran sought to reopen his previously denied claim for service connection for residuals of a head injury.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claim, only a limited amount of the new evidence will be discussed in this portion of the decision.

Along with his claim the Veteran submitted the medical record from an August 2009 private neuropsychological evaluation, as well as a June 2010 letter from his private physician.  This evidence was not previously submitted to the VA before the Board's December 2007 decision and is therefore "new."  The Board will now turn to a discussion of whether this new evidence is "material."  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

In the newly submitted August 2009 private evaluation the neuropsychologist opined the Veteran's current emotional and psychiatric condition may be due to his experiences in the military.  As such, this record suggests the Veteran's current psychiatric condition, to include depression, may be related to his military service.  

In addition, in his June 2010 letter the Veteran's private physician opined the Veteran's current depression, dizziness, and memory loss may be secondary to his chronic headaches.  As such, this record suggests the Veteran's current conditions may be secondary to his service-connected condition.

This evidence is particularly relevant to the issue of reopening as evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When presumed credible, this new evidence suggests the Veteran has additional current conditions which may be due to his military experiences on a direct or secondary theory.  The new evidence is therefore material in that it addresses a requirement of service connection, as well as the reason the Veteran's claim was previously denied.  As such, the Veteran's claim is reopened.

The Board acknowledges that when the Board reopens a claim, the new and material evidence must first be considered by the RO unless there is a waiver from the Veteran or no prejudice would result from adjudication of this claim.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, the Board finds the RO has already considered the case on its merits in the September 2011 statement of the case.  Therefore, the Board is satisfied that no prejudice will result to the Veteran by the adjudication of this claim.


ORDER

The Veteran's claim for service-connection for depression, dizzy spells, bad eyesight, and memory loss, also claimed as residuals of a head injury, is reopened.


REMAND

As discussed above, the June 2010 letter from the Veteran's private physician suggests some of his claimed residuals from head injury, including depression, dizziness, and memory loss, could have been caused by his service-connected chronic headaches.  Review of the record finds no VA examination has been provided regarding the theory of secondary service connection.  In addition, the last VA examination is from October 2001, nearly twelve years ago.  As such, the Board finds remand is required to provide a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to evaluate the nature and etiology of his residuals of a head injury, to include depression, dizzy spells, bad eyesight, and memory loss, if any.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any required tests and studies must be accomplished, and clinical findings must be reported in detail and correlate to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided.

Consistent with the factual history of the Veteran's head injuries, including his pre-service skull fracture with craniotomy, as well as his post-service 1997 head injury, the examiner should provide an opinion as to the following questions:

a)  Does the Veteran currently have any residuals of a head injury, to include depression, dizzy spells, bad eyesight, or memory loss?  If so please specifically identify each residual, and for each, specify whether it is more likely a residual of the 1972 or the 1997 head injury.

b)  For each identified residual of the Veteran's pre-service (1972) head injury, is it as likely as not (50 percent or greater) that any of these residuals were aggravated (worsened) by the Veteran's military service in December 1973?

c)  Is it as likely as not (50 percent or greater) that any of the identified residuals of the Veteran's 1972 or 1997 head injury are aggravated by his service-connected headaches?

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


